Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules that prohibit refusing to obey a direct order and refusing to comply with a staff member’s direction to move. Presented in evidence at petitioner’s disciplinary hearing was the misbehavior report, authored by a correction officer, who stated that he had repeatedly ordered petitioner to pack up his possessions or to allow correction officers to pack them up for him in preparation for moving to another cell, to which petitioner had responded, “I’m not moving. Come in and get me.” Petitioner himself testified that he had refused to comply with these directives. We conclude that substantial evidence supports the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s remaining contentions have been reviewed and found to be either without merit or unpreserved for our review.
Mikoll, J. P., Mercure, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.